Citation Nr: 1027502	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-26 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1972 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The case was brought before the Board in February 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include affording him a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issue on appeal. 


FINDING OF FACT

The Veteran's current psychiatric disorder is not related to a 
disease, injury or other event in service.


CONCLUSION OF LAW

The Veteran's psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§1101, 1110 and 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in November 2004.  The letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   Since the preponderance of the 
evidence is against a finding of service connection in this case, 
further notice with respect to how disability ratings and 
effective dates are determined is considered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Veteran was afforded a medical examination to obtain an 
opinion as to whether his back condition can be directly 
attributed to service.  Cf. id.; Duenas v. Principi, 18 Vet. App. 
512, 517 (2004).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with the 
Veteran's military service.  This is discussed in more detail 
below.  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on 
the basis of a presumption under the law that certain chronic 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 
3.307 and 3.309(a).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
either manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service. 38 C.F.R. §§ 
3.307, 3.309(a).  Here, no legal presumption is applicable 
because the earliest evidence of the Veteran's arthritis is 
decades after service. 

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

The Veteran claims he first experienced psychological 
symptomatology in the military, specifically after he believes 
someone slipped something in his drink in 1974.  He believes his 
current psychiatric disorder was originally incurred in the 
military after this incident.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

In this case, the Veteran's service treatment records confirm the 
Veteran sought treatment for complaints of anxiety and depression 
through his military career.    The Veteran sought treatment from 
June 1974 to August 1974 for these complaints, at which time he 
was diagnosed with "adult adjustment reaction" with 
improvement.  Indeed, the Veteran's September 1974 separation 
examination did not note this diagnosis or any other psychiatric 
or personality disorder.  

During the Veteran's military service, the Veteran's personnel 
records also confirm he had disciplinary altercations during his 
military career related to emotional outbursts, anger and other 
behavior.  These altercations include multiple fights with other 
soldiers.  At one point during his military career, the Veteran 
had his gun taken away because he threatened to use it to harm 
himself and others.  Other behavior exhibited during his military 
career includes an incident in July 1974 where he suspected 
someone of slipping something in his drink.  He felt tipsy, and 
then indicated feeling depressed and sluggish.  The physical 
examination conducted at that time was normal, but the doctor 
diagnosed the Veteran with, "probably reactive depression."  
The personnel records also note the Veteran was constantly 
reprimanded for failing to report to drug testing, duty stations 
and overall not completing required tasks.  His performance 
reviews indicate the Veteran required constant supervision and 
lacked any motivation to perform his duties.

Again, the Veteran's September 1974 separation examination was 
silent as to any diagnoses of personality or psychiatric 
disorder.  It is clear from the personnel records, however, that 
the Veteran was discharged due to his behavior, negative attitude 
and an overall lack of motivation to complete his job. 

As will be explained more thoroughly below, the Board notes that 
the Veteran's post-service medical records, most notably the 
April 2009 VA examination report, indicate the Veteran entered 
the military with considerable psychological problems that pre-
existed his military service.  The April 2009 VA examiner 
indicates, according to the Veteran's own reported history, that 
prior to entering the military the Veteran had drug dependence 
issues.  He further indicated he entered the military in order to 
avoid prison after being caught selling drugs.

Through the years, the Veteran has been diagnosed with 
depression, anxiety disorder, intermittent explosive disorder, 
cocaine and marijuana dependency, posttraumatic stress disorder 
(PTSD), adult adjustment reaction and antisocial personality 
disorder. 

As indicated above, however, the Veteran's service treatment 
records do not indicate any diagnosed psychiatric disorder at the 
time of entrance into the military.  

A veteran who served during wartime service after December 31, 
1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports are 
to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  The presumption of soundness, however, attaches only 
where there has been an induction medical examination during 
which the disability about which the veteran later complains was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).

In this case, because the Veteran's military entrance examination 
did not note any psychiatric disorder, the Veteran is presumed to 
have entered service without any psychiatric illness.

With respect to personality disorders, however, such diagnoses, 
such as "adult adjustment reaction" and "antisocial 
personality disorder," are congenital or developmental defects 
and by their very nature preexist the Veteran's military service.   
38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).   In general, therefore, these conditions are 
not considered subject to service connection. Id.  The VA Office 
of General Counsel held that service connection may be granted 
for a congenital disorder, however, on the basis of in-service 
aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a 
reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In 
that opinion, it was noted that service connection for such 
diseases could be granted if manifestations of the disease in 
service constituted aggravation of the condition.  See also 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 
4 Vet. App. 513, 514-15 (1993).  To the extent the congenital 
defect is not a disease, service connection may still be granted 
for any superimposed disease or injury.  

Accordingly, in this case the crucial inquiry is whether the 
Veteran currently has a current psychiatric disorder that was 
incurred in or otherwise related to his military service or a 
personality disorder that was aggravated by any incident of his 
military service, to include the "drink incident."  The Board 
concludes he does not.  

After service, the Veteran first sought treatment at the VA in 
February 2000, nearly three decades after his separation from the 
military, for drug dependence. From 2004 to 2009, the Veteran has 
been inconsistently diagnosed at the VA with depression, anxiety 
disorder, PTSD, impulse control disorder, intermittent explosive 
disorder and antisocial personality disorder.  These diagnoses 
were mainly attributed to non-military related events and 
stressors.  For example, the Veteran indicated he killed a man 
after service while being robbed and exhibited PTSD-like symptoms 
related to the event.  His depression and anxiety were related to 
financial and other daily circumstances unrelated to his military 
service, and mainly due to his drug addiction.  

The Veteran was initially afforded a VA examination in May 2005 
where he was diagnosed with intermittent explosive disorder.  The 
examiner opined that this diagnosis is separate and distinct from 
his treatment in the military.  The examiner further concluded 
that the Veteran's adult adjustment reaction most likely resolved 
at that time.  In rendering this opinion, the examiner appeared 
to rely on inaccurate facts. That is, the examiner indicated the 
Veteran's current disability is unrelated to the military because 
the Veteran's principle manifestations during his military career 
included depression and anxiety whereas currently his primary 
manifestations include anger control and aggression.  This aspect 
of the examiner's opinion is contrary to the evidence in the 
claims folder.  The service treatment records indicate the 
Veteran's various episodes of lashing out at others and, indeed, 
threatening to shoot his gun at others.  Although the mental 
health treatment noted the Veteran's complaints of depression and 
anxiety, his behavioral reprimands were more grounded on anger 
control and aggression to others.  The VA outpatient treatment 
records from 2000 to 2006 indicate the Veteran's complaints of 
anxiety and depression along with anger control and aggression.  
For these reasons, the Board concludes the May 2005 examination 
is inadequate because it is not based on all the accurate facts 
of this claim.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993) (medical opinions based on incomplete or inaccurate 
factual premise are not probative).  

The claim was previously remanded to provide the Veteran with an 
additional VA examination to determine the Veteran's current 
diagnoses and likely etiology in light of the correct facts, and 
in consideration of the question of aggravation of a personality 
disorder. 

The Veteran was afforded an additional VA examination in April 
2009.  This examiner completed an extremely thorough report 
detailing the Veteran's relevant pre-military, military and post-
military history.  The examination outlined all facts consistent 
with the record in rendering the opinion.  Initially, the 
examiner indicated the Veteran entered the military in order to 
avoid jail time for selling drugs and, at the time he entered the 
military, he already faced many stressful living circumstances, 
to include financial hardship.  The examiner indicated the 
Veteran clearly had trouble with responsibility and the law prior 
to entering the military and, therefore, it is not surprising 
that he had trouble adjusting to military life. 

The examiner detailed the Veteran's in-service problems, 
particularly noting the Veteran's failure to report for drug 
testing indicating the Veteran likely was abusing cocaine and 
marijuana while in the military.  

After service, the Veteran's problems with the law continued.  He 
was in several fights, to include an incident where he stabbed a 
man to death who was attempting to rob him.  Since that time, the 
Veteran exhibited intrusive thoughts and extreme regret, 
supporting a diagnosis of PTSD related to the post-service 
incident.  

After a thorough examination and review of the claims folder, the 
April 2009 VA examiner diagnosed the Veteran with cocaine 
dependency, marijuana dependency, PTSD, and antisocial 
personality disorder traits.  For reasons explained above, the 
examiner concluded that the Veteran "does not have a psychiatric 
disability related to any incident that occurred in the 
military" and "there is no evidence that any problems 
experience by the [V]eteran were increased in severity during his 
service or was affected by his service."  The examiner noted the 
July 1974 "drink incident" and indicated that the Veteran 
likely had some sort of amphetamine with a temporary effect that 
clearly resolved prior to separation from the military.  This 
incident, as opined by the examiner, did not cause any chronic 
residual disability. 

The Board finds the April 2009 examination opinion persuasive.  
It is based on a thorough examination of the Veteran, a complete 
review of the claims folder, and a detailed examination report 
explaining the examiner's findings and rationale for the opinion 
rendered.  The findings in the report, moreover, are consistent 
with the facts in the claims folder and military records.  Also 
compelling, the Veteran's diagnoses found in the VA outpatient 
treatment records have consistently been associated with events 
unrelated to his military service.  No medical professional has 
ever linked a current psychiatric or personality disorder with 
any incident of his military service.  Rather, medical 
professionals merely indicate various events from his military 
service as evidence of a congenital personality disorder. 

The Board has considered the Veteran's statements.  In accordance 
with the recent decision of the United States Court of Appeals 
for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006), the Board concludes that the lay evidence presented 
by the Veteran concerning his continuity of symptoms after 
service is generally credible regardless of the lack of 
contemporaneous medical evidence.  The provisions concerning 
continuity of symptomatology do not, however, relieve the 
requirement that there be some evidence of a nexus to service.  
For service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997). 

Although the Board does not doubt the Veteran's reported 
symptomatology through the years and that he believes he has a 
mental disorder related to in-service events, he is a layman and 
unable to make such a medical determination.  See Rucker, 10 Vet. 
App. at 74. 

Rather, the most probative medical evidence in this case does not 
support a causal connection of any current psychiatric or 
personality disorder and his military service, to include on a 
theory of aggravation.  No medical professional has ever linked 
the Veteran's current diagnoses to any incident of service.  What 
is more prevalent throughout the medical records is a link 
between the Veteran's current diagnoses and non-military related 
factors, to include an incident where the Veteran stabbed a man 
to death. 

In light of the medical evidence described above, the Board finds 
that service connection is not warranted.  Direct service 
connection requires a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
The most probative evidence of record is against such a finding 
in this case.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed Cir. 2001).





ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


